Citation Nr: 1509385	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-33 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss

2. Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a right arm disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from July 1977 to June 1983, with additional service in the Reserve.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is manifested by Level I hearing in the right ear and Level I hearing in the left ear.

2.  A left knee injury or disease was not shown in service; a current left knee disorder is not shown.

3.  A left hip injury or disease was not shown in service.  

4.  A left hip disorder, diagnosed as degenerative joint disease, was not shown to a compensable degree within one year of service; symptoms of a left hip disorder were not continuous since service.

5.  A current left hip disorder is not causally or etiologically related to service.

6.  A right arm injury or disease was not shown in service.  

7.  The residuals of an excision of a right arm lipoma are not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2014).

2.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

3.  A left hip disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

4.  A right arm disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule for hearing loss disability establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a).  Each ear is to be evaluated separately.  There is a separate regulatory provision for evaluating hearing loss where the pure tone threshold at 1000 Hertz is 30 or less and is 70 or more at 2000 Hertz; however, the audiometric results below do not meet this definition.

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that a compensable rating for bilateral hearing loss is not warranted.

The Veteran was provided with a VA examination in June 2011, which revealed the following pure tone thresholds, in decibels:






HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
55
50
33
LEFT
10
5
55
45
29

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The examiner concluded that the Veteran had moderate sensorineural hearing loss.

Entering the average pure tone thresholds of 33 in the right ear and 29 in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I for the right ear, and the highest numeric designation of hearing impairment is I for the left ear.  Entering the category designations of Level I for the right ear and Level I for the left ear into Table VII results in a noncompensable rating under DC 6100.  There is no additional medical evidence assessing the Veteran's hearing loss.  

Further, the Board has also considered the Veteran's statements that his disability is worse.  While he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, Layno v. Brown, 6 Vet. App. 465, 469 (1994), he is not competent to identify a specific level of disability of his hearing loss disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered a pertinent opinion in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which hearing loss is evaluated.  

Moreover, as the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  

Next, although, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing, VA policy requires that VA audiologists fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  This practice facilitates potential application of 38 C.F.R. § 3.321(b) (2014) in considering whether referral for an extra-schedular rating is warranted.

In this regard, the June 2011 VA audiologist specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting his reported difficulty hearing in groups or in background noise, and difficulty hearing voices on the telephone, TV, movies and radio.

The Veteran has not submitted any statements asserting occupational or social impairment aside from the comments made to the June 2011 VA examiner.  In his notice of disagreement, he stated that he disagreed with the rating assigned, but did not describe why the rating was inadequate.  In his VA Form 9, he provided no discussion of his symptoms; rather, he merely stated how he incurred hearing loss in service.  Consequently, the Board finds that the functional effects of the Veteran's hearing loss disability are adequately addressed by the June 2011 examination report, and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is thus adequate such that no referral is required.  It is only if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology that the Board then determines whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  If such factors are present, then referral is required.

In this case, the Board considers the Veteran's complaints of difficulty with hearing in groups or in background noise, and difficulty hearing voices on the telephone, TV, movies and radio, as described in June 2011 examination report.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  

For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss.  Furthermore, there is no contention or evidence of a collective negative impact of the Veteran's service-connected disabilities.  Therefore, referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 762 F.3d at 1365-1366.

Next, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected bilateral hearing loss.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Board acknowledges that the Veteran was unemployed for a period of time and had difficulty obtaining permanent, full-time employment, there is no indication that he is rendered unable to work by his service-connected disabilities.  See VA treatment record dated December 25, 2011; April 5, 2013.  Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal.

In sum, the weight of the lay and medical evidence is against a higher rating.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  The appeal is denied.


Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.307(a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Left Knee

Service treatment records (STRs) do not show any complaints of, treatment for, or a diagnosis related to the left knee during the Veteran's period of active duty or during his service in the Reserve.  He initially claimed that he sustained a left knee injury in service but appears to have abandoned that theory when he realized that the injury had been to the right knee (for which he is service-connected).  

Nonetheless, a review of the evidence shows that a June 1981 enlistment physical (for a second period of active duty) revealed a normal examination of the lower extremities.  Similarly, the March 1983 separation examination showed a normal clinical assessment of the lower extremities.  Moreover, an April 1997, December 1998, and December 2008 physicals, as well as August 2002, January 2003, and July 2003 post-deployment health assessments all reflect no orthopedic complaints.  Therefore, a left knee disorder was not shown in service or during the Veteran's service in the Reserve.

Next, a current left knee disorder is not shown.  An August 1983 VA examination reflected that his musculo-skeletal system was normal.  April 2011 and February 2012 physicals reflect no complaints related to the left knee.  In a January 2013 VA examination (for the right knee), clinical testing of the left knee revealed normal range of motion for the Veteran' body type, no objective evidence of pain on motion, no limitation of motion after repetitive-use testing, and no tenderness or pain to palpitation.  Additionally, muscle strength and joint stability testing was all normal.  There was no diagnosis related to the left knee.

As there is no evidence of a current disability, there is no basis on which the claim for service connection for left knee disorder may be granted.  Brammer, 3 Vet. App. at 225.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the appeal on this issue is denied.


Left Hip

As above, the Veteran initially filed a claim for a left knee and left hip disorders but appears to have refocused the claims to the right side when he realized that the in-service injury had been to the right knee.  Both the right knee and right hip claims have been adjudicated separately.  Unlike the left knee claim, however, post-service evidence reflects that he was diagnosed with degenerative joint disease of the left hip in December 2010.  Therefore, left hip disorder is shown.  
That, however, is not the end of the inquiry.  Significantly, the other two elements required for service connection (in-service incurrence and a causal relationship between the present disability and service) have not been established.

First, there is no evidence of a left hip injury or left hip complaints in the Veteran's STRs during active duty or Reserve duty.  The record contains numerous treatment records for other injuries and illnesses, such as sea urchin sting, thumb laceration, flu symptoms, thigh abrasion, pain in shoulders and neck, right knee injury, eye brow laceration, right ankle sprain, virus, and acne, but are absent for complaints of, treatment for, or a diagnosis related to the left hip.  

Because it is reasonable to expect that evidence of medical treatment for such injury would be documented along with treatment for other injuries and illnesses, the Board considers the absence of such expected evidence probative.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (the absence of records is pertinent where it is reasonable to expect that a record of an event would exist).  

Moreover, at all service medical examinations, including a June 1981 enlistment physical and a March 1983 separation examination,  April 1997, December 1998, and December 2008 Reserve physicals, as well as August 2002, January 2003, and July 2003 post-deployment health assessments all reflect no orthopedic complaints.  Therefore, a left hip disorder was not shown in service or during the Veteran's service in the Reserve.

Additionally, while the Veteran has implied that he has had continuous problems with his left hip since service, an August 1983 VA examination, undertaken just two months after discharge, reflected that his musculo-skeletal system was normal.  In addition, he specifically denied orthopedic problems in April 1997, December 1998, August 2002, January 2003, July 2003, and December 2008.  The Board has considered this delay in seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The above evidence is more probative than are his recent assertions that his current left hip problems are related to his period of service, voiced years after service and in connection with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

Further, the Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and his previous statements made for to health care providers.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptomatology between his current claim and service.  
	
While the Board reiterates that he is competent to report symptoms as they come to him through his senses, degenerative joint disease is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection based on continuity of symptomatology and there is no doubt to be otherwise resolved.  As such, the appeal is denied on this basis as well.

In addition, as shown above, the diagnosis of degenerative joint disease of the left hip was not rendered for more than two decades after his discharge from active duty.  The earliest mention of a left hip disorder was not until the Veteran filed his claim in November 2009.  The first evidence identifying a diagnosis is the December 2010 X-ray.  Moreover, the one-year presumptions do not apply to his Reserve duty.  Therefore, degenerative joint disease was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.

Further, there is no evidence relating the Veteran's current left hip degenerative joint disease to service, except for the Veteran's own assertions.  While he is competent to describe certain symptoms associated with his arthritis, such as pain, he is not competent to provide testimony regarding its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, n. 4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  

The cause of the degenerative joint disease is not a simple identification that a layperson is competent to make, and there is no indication that the Veteran has the requisite medical training or expertise necessary in making such an opinion as to cause.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, his statement's regarding etiology of his left hip disorder do not constitute competent evidence on which the Board can make a service connection determination.

Accordingly, the Board finds that service connection for left hip disorder cannot be granted on a direct or presumptive basis.  There is no evidence of a left hip injury or arthritis during or within one year of service, nor any competent medical evidence suggesting that the Veteran's current diagnosis is related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Therefore, the appeal is denied.

Right Arm

The Veteran claims service connection for residuals of surgery to remove a lump from his right arm.  He claims that the lump was caused by an Anthrax vaccination received while on Reserve service in Dubai.  He also contends that he experiences weakness in his right arm as a result.

As an initial matter, the Board notes that although the record contains documentation of numerous other vaccines the Veteran received while the Reserves, there is no evidence of an anthrax vaccine series.  Nonetheless, the Board has considered whether the lipoma and the residuals of its removal may have been caused by any vaccine received in service, or is otherwise related to service.  However, the Board finds that the preponderance of the evidence weighs against the claim.

The Veteran's STRs show that he received treatment for numerous other illnesses and injuries during service; however, there is no indication of either a right arm condition or reaction to vaccination.  Indeed, he indicated on a 2003 smallpox vaccine worksheet that he never had a serious problem with the smallpox vaccine or other vaccination.  Moreover, in a July 2003 post-deployment health assessment undertaken after his return from the United Arab Emirates, he denied any medical problems, including dermatological or orthopedic.

Rather, the first mention of treatment in the record for a right arm lipoma was not until April 2009.  At that time, the Veteran reported a multi-year history of the lump that had been getting larger over the previous several months.  The diagnosis was probably lipoma and it was removed.  He also reported experiencing intermittent paralysis of his right long finger in April 2009 but there was no apparently follow-up.  Again, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson, 230 F.3d at 1333.  

The Veteran did not seek treatment for any tingling, numbness or weakness in his right arm until mid-2011 but a June 2011 electromyogram (EMG) was normal.  Therefore, to the extent that he claims a neurological involvement related to the lipoma, the evidence does not reflect a diagnosis.

Additionally, there is no evidence attributing any current pathology to service.  The Board has reviewed the service examination reports, VA medical records, and VA examinations of file.  These records do not include any opinion linking the Veteran's right arm lipoma or residuals of lipoma removal surgery directly to service.  Rather, the only evidence in support of the claim is his own assertion that removal of the lipoma caused by the anthrax shot resulted in his current tingling, numbness and weakness in his right arm.  

As discussed above, the Veteran is not shown to have the medical expertise necessary to identify the etiology of the lipoma and residual numbness, tingling, and weakness.  See Jandreau, 492 F.3d 1372 at n.4.  Although he feels it is due to the anthrax vaccine purportedly received in service, he has not indicated a medical professional has ever told him such.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, his statement's regarding etiology of his arm condition do not constitute competent evidence on which the Board can made a service connection determination.

In sum, the Board finds that the weight of the evidence is against the Veteran's claims for service connection for right arm condition.  Accordingly, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With respect to the claim for hearing loss, the claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the remaining claim, the VCAA duty to notify was satisfied by a letter dated in March 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the same letter.  Therefore, the RO effectively satisfied all notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, VA has obtained pertinent medical records including the Veteran's service treatment records and VA outpatient reports.  He was also provided with a VA examination in June 2011 in regard to his hearing loss claim, and has made no allegations as to the inadequacy of that opinion.  The June 2011 VA examiner noted the effects of the Veteran's hearing loss disability on occupational functioning and daily activities as required under Martinak, and is thus considered adequate.  

The Veteran was not provided with an examination specific to his left knee claim; however, VA's duty to assist requires it to provide a medical examination or obtain a medical opinion only if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, and, inter alia, contains competent evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability.  38 C.F.R. § 3.159(c)(4)(i) (2014).  As discussed above, he has not provided competent evidence that he is diagnosed with a current left knee disorder.  There are not only no medical records of a current disability, but also no lay statements.  Thus, he has not triggered the VA's duty to provide a medical examination.  

The Board also acknowledges that the Veteran was not provided examinations in regard to his left hip and right arm disorders.  However, the weight of the evidence shows that there was no in-service injury to the left hip or right arm to which a competent medical opinion could relate the current disorders.  Consequently, there is no reasonable possibility that an examination or opinion could aid in substantiating the current claims for service connection, and thus a medical examination is not required.  38 U.S.C.A. § 5103A(a)(2) (2014); see also 38 C.F.R. § 3.159(d) (2014) (noting that "VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.") 

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose in adjudicating the above claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  









	(CONTINUED ON NEXT PAGE)






ORDER

A compensable rating for bilateral hearing loss is denied

Service connection for a left knee disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a right arm disorder is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


